Order entered March 15, 2019




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-01025-CR
                                        No. 05-18-01026-CR
                                        No. 05-18-01027-CR

                           PHILLIP BRUCE CROCKETT, Appellant

                                                   V.

                                THE STATE OF TEXAS, Appellee

                        On Appeal from the 291st Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1676525-U

                                              ORDER
        The State’s motion for extension of time to file its brief is GRANTED, and the time for

the State to file its brief is extended to April 17, 2019.


                                                         /s/   LANA MYERS
                                                               PRESIDING JUSTICE